Citation Nr: 1410588	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  06-17 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for left suprapatellar bursitis.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION
	
The Veteran had active service from May 1969 to January 1972. 

This appeal comes before the Board of Veterans' Appeals  (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This case previously was before the Board in May 2010 at which time the left knee issue was remanded for further development.  In April 2012 the Board sought a medical opinion from the Veterans Health Administration (VHA).  In August 2013, the Board sought a medical opinion from an independent medical expert.  The Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has asserted that the January 2005 rating decision on appeal involves clear and unmistakable error (CUE).  The Board notes in this regard that CUE is a collateral attack on an RO decision that is "final and binding."  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.105(a)  (2013).  As the Veteran initiated an appeal of the January 2005 rating decision, it is neither final nor binding and a claim of CUE has not been pled adequately. 

The Board previously referred back claims of service connection for multiple sclerosis and for tinnitus to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) in its May 2010 Board decision.  To date, the RO has not adjudicated either of these pending claims.  Therefore, the Board does not have jurisdiction over these claims and they are referred back to the RO again for adjudication.

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals that they are either duplicative or irrelevant to the issue on appeal.  There are no documents in the VBMS file.  
  

FINDING OF FACT

The record evidence shows that the Veteran does not experience any current residuals of his in-service left suprapatellar bursitis.



CONCLUSION OF LAW

The criteria for a compensable disability rating for left suprapatellar bursitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5019, 5260, 5261, 5257 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

The notice obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2004, November 2004, March 2006, and July 2008.  Although the proper notice letter was not sent prior to adjudication of the Veteran's increased rating claim in July 2004, this was not prejudicial to him as he subsequently was provided proper notice and the claims were readjudicated in supplement statements of the case (SSOCs) issued in August 2009, February 2010, and April 2011.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183   (2002); Pelegrini v. Principip, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328  (Fed. Cir. 2006).

Furthermore, based on the communications sent to the Veteran over the course of this appeal, he has shown actual knowledge of the evidence that he is required to submit in this case.  Based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail on his claim.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration  (SSA) disability benefits such that a remand to obtain his SSA records is required. 

The Veteran has been provided with VA examinations and medical opinions which adequately address the current nature and severity of his service-connected left knee bursitis.  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the currently appealed claim is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.   

Increased Rating Claim

The Veteran contends that his service-connected left knee suprapatellar bursitis is more disabling than currently evaluated.  He specifically contends that his current left knee pathology, to include torn left meniscus, mild chondromalacia, tendonitis, mild degenerative changes, and degenerative joint disease are the result of his in-service episode of left suprapatellar bursitis.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings also are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected left knee suprapatellar bursitis currently is evaluated as zero percent disabling (noncompensable) under 38 C.F.R. § 4.71a, DC 5019 (bursitis).  See 38 C.F.R. § 4.71a, DC 5019 (2013).  DC 5019 provides that bursitis will be rated on limitation of motion of the affected parts, as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DC 5003 (2013).

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II.  Under DC 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees.  Under 38 C.F.R. § 4.71a, DC 5261, a noncompensable rating is assigned when knee extension is limited to 5 degrees; when extension is limited to 10 degrees, a 10 percent rating may be assigned. 

DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved (DC 5200, etc.).  See 38 C.F.R. § 4.71a, DC 5003 (2013).  When the limitation of motion of a specific joint or joints is non-compensable under the appropriate DC, then a 10 percent rating is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  DC 5003 also provides that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned under DC 5003 for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  Id.  

Note (1) to DC 5003 states that the ratings based on x-ray findings will not be combined with ratings based on limitation of motion. Note (2) to DC 5003 states that ratings based on x-ray findings will not be used in rating DC's 5013 to 5024 (to include DC 5019 for bursitis).  See 38 C.F.R. § 4.71a, DC 5003, Notes (1) and (2) (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  

For the purpose of rating disability from arthritis, the knee are considered major joints. 38 C.F.R. § 4.45.  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  

Factual Background

Review of the Veteran's service treatment records shows that he sought treatment for knee pain and swelling after falling on his left knee in October 1971.  The left knee was tender laterally and medially and there was swelling in the suprapatellar bursa with limited range of motion due to fluid.  An attempted aspiration of the left knee was unsuccessful.  X-rays showed no fracture and the Veteran was diagnosed as having left knee strain.  He was prescribed crutches, pain medication, elevation, and ice and confined to quarters until recheck less than a week later.  Service treatment records from October 1971 also include a note which reads "pulled muscle in knee, swollen."

Later in October 1971, the Veteran's left knee suprapatellar bursa was aspirated and bloody fluid and stringy clots were drained from the left knee.  A specimen was taken for culture.  The recommended course of treatment was an Ace bandage with no weight bearing for 48 hours.  This is the last in-service treatment note related to the Veteran's in-service left knee injury included in his service treatment records.  At the Veteran's separation physical examination in January 1972, a physician's summary of reported symptoms included a trick knee with left knee discomfort and limited motion.

In February 1972, immediately after his discharge from military service, the Veteran submitted a claim for service connection for a "bruised knee."  By rating decision dated in May 1972, the RO granted service connection for suprapatellar bursitis of the left knee, assigning a noncompensable disability rating effective January 20, 1972.  

In July 2004 the Veteran submitted a claim for an increased rating for his left knee disorder.  In support of this claim the Veteran submitted a May 2004 magnetic resonance imaging (MRI) scan of the left knee, a medial meniscus tear and mild chondromalacia patella were noted.  This is the first MRI report of record.  Left knee arthroscopy was recommended.  

At an October 2004 VA examination, the Veteran reported experiencing continuous symptoms of left knee pain since an in-service left knee injury in 1970.  The examiner recorded an onset date of 1990 for the Veteran's complaint of chronic left knee pain.  The Veteran also reported at this examination that he had fallen on his left knee on a tile floor and had developed a hairline fracture of the knee during service in 1971.  No instability or subluxation was noted.  Range of motion testing revealed a flexion of 140 degrees and extension of 0 degrees.  No pain was noted with motion and there was no decrease in range of motion or additional pain on repetition. The VA examiner determined that the Veteran's suprapatellar bursitis had progressed to degenerative joint disease of the left knee.  The occupational effects of this condition was reported as lost days from work and the effect on daily activities included loss of balance while walking.

The Veteran was provided with subsequent VA examinations in December 2004, December 2006, and November 2009.  In December 2004, the VA examiner determined that the Veteran's bursitis was resolved fully, but diagnosed the Veteran as having tendonitis.  X-rays in December 2004 showed a decreased medial joint line of the left knee.  The was no indication of subluxation or instability.  Range of motion testing revealed a flexion of 135 degrees and extension of 0 degrees.  No pain was noted with motion and there was no decrease in range of motion or additional pain on repetition.  The examiner opined that the Veteran's left knee symptoms were not related to military service or the service-connected left knee bursitis.

In December 2006, a different VA examiner found no evidence of bursitis, but diagnosed the Veteran as having chondromalacia patella and mild degenerative changes.  X-rays in December 2006 showed tibiofemoral joint space narrowing and small suprapatellar osteophytes.  The was no indication of subluxation or instability.  Range of motion testing revealed a flexion of 115 degrees and extension of 0 degrees.  No pain was noted with motion and there was no decrease in range of motion or additional pain on repetition.  

In November 2009, another VA examiner found no bursitis but diagnosed the Veteran as having degenerative joint disease.  The was no indication of subluxation or instability.  Range of motion testing revealed a flexion of 135 degrees and extension of 0 degrees.  No pain was noted with motion and there was no decrease in range of motion or additional pain on repetition.  The examiner noted significant effects on occupation due to pain from the Veteran's condition and severe effects on chores, shopping, and toileting, as well as moderate effects on feeding, bathing, dressing, and grooming.  The condition prevents the Veteran from engaging in sports. 

Private treatment records from April 2008 show a diagnosis of osteoarthritis of the bilateral knees. 

In November 2009, a VA medical opinion was obtained on the issue of whether the Veteran's current degenerative joint disease of the left knee was due to or the result of his service-connected left knee bursitis.  The VA examiner determined that the Veteran's degenerative joint disease of the left knee was not due to or the result of his left knee bursitis because the latter disability had resolved many years earlier.  Therefore, the VA examiner opined that there could be no historical association of that bursa sac to the current diagnosis of left knee arthritis.  This VA examiner also stated that the Veteran's degenerative joint disease of the left knee was consistent with normal aging and probably associated with his post-service employment as a master electrician because arthritis would have been expected to appear sooner if it were due to active service.
	
In June 2010, an addendum to the November 2009 VA examination report was obtained in order to resolve ambiguities in the earlier examination report with regard to the Veteran's functional limitations due to his service-connected left knee bursitis.  The VA examiner clarified in his June 2010 addendum that there were no symptoms associated with the Veteran's service-connected left knee bursitis and the Veteran currently had only senescence and mild left knee limitations secondary to aging.  This examiner explained that there had been no left knee bursitis seen since 1971 and there were no current contributory symptoms secondary to the Veteran's service-connected left knee bursitis.

In June 2012, the Board obtained a medical opinion from a VA orthopedist.  The orthopedist determined that the Veteran's correct diagnosis in 1971 could have "just as easily" been a torn meniscus or a fragment of cartilage that caused an osteochondritic free fragment as the evidence does not show a careful examination, differential diagnoses, and/or diagnostic studies from that time period.  The VA orthopedist further explained that arthroscopy was not widely used at the time and advanced imaging was not yet available.  The orthopedist also opined that the diagnosis of supra-patellar bursitis may have been accurate, as the Veteran had no further symptoms for 30 years until he sought further evaluations in 2004 and 2005; however, while there is no documented evidence of treatment during that period, as noted above, the Veteran has reported a history of continuous symptoms of knee pain since his in-service injury. 

In March 2013, the Board obtained an additional medical opinion from a VA orthopedist.  The examiner identified that the Veteran had suprapatellar bursitis and a left knee sprain that resulted from the left knee injury in 1971.  He also identified current left knee pathologies of a torn left medial meniscus, mild chondromalacia patella, tendonitis, mild degenerative changes, and degenerative joint disease.  The examiner opined that none of the current left knee pathologies were related to the 1971 left knee injury or were caused or aggravated by the suprapatellar bursitis.  In support, the examiner provided that there was a more than 30 year gap of treatment records between the Veteran's injury and diagnosis of suprapatellar bursitis and his seeking treatment for a current left knee condition.  The examiner did not provide any other rationale as to why the current left knee pathologies were unrelated to the injury in 1971 or the left knee bursitis.

In light of the contentions listed above and the absence of a medical opinion resolving the incomplete opinions of these VA physicians regarding the relationship between the Veteran's various left knee pathologies and the 1971 injury sustained in military service or the suprapatellar bursitis or left knee sprain, the Board requested an independent medical opinion in August 2013.  

The August 2013 independent medical examiner noted that he had been asked to review the records and provide an opinion whether it was at least as likely as not that the Veteran's current left knee pathology was related, caused, or aggravated by the 1971 left knee injury during military service or any other disease, injury or incident in military service or whether it was at least as likely as not that any of the Veteran's current left knee pathologies were caused or aggravated by suprapatellar bursitis or at least as likely as not that any of the current left knee pathology was caused or aggravated by his service-connected left knee sprain.  The examiner reviewed all of the records through 2013 and noted that, while reviewing the extensive records, he assumed the Veteran to be competent and credible.

The examiner noted the October 23, 1971 service treatment record showing that the Veteran fell on the left knee and that it was noted to be swollen and tender and an X-ray revealed no fracture.  The examiner also noted the October 28, 1971 service treatment record showing that 45cc of bloody type fluid was aspirated from the Veteran's left knee which was noted to be related to the fall.  The January 13, 1972 separation examination noted the Veteran's left knee discomfort and limited range of motion.  Post-service the Veteran underwent an MRI in 2004 showing a torn medial meniscus chondromalacia of the patella and tendonitis.  

Based on the examiner's review of recent radiographs and the recent MRIs, to a reasonable certainty, the Veteran had degenerative joint disease of the left knee, well documented since 2004.  He also had degenerative joint diseases of the right knee since 2004 and complaints of back pain.  In 2004, the Veteran stated that he had fallen on his left knee in 1971 and developed a hairline fracture of the knee.  While the examiner noted that the Veteran was competent to state this, December 2006 radiographs showed tibia joint space narrowing with some osteophytes.  

The examiner opined that it was less likely than not (less than 50 percent chance) that the left knee current problems identified are related to the fall and sprain of the Veteran's left knee during his time in active service between 1969 and January 13, 1972.  The examiner noted that the Veteran falling onto his left knee could reasonably cause the pre patella bursitis and pain and discomfort that he reported and, based on that record, resulted in blood in the pre patella bursa which the 45 cc aspiration occurred.  The hairline fracture that the Veteran reported could not be documented but, assuming he did sustain a hairline fracture in service, this did not change the examiner's opinion that the injury would more likely than not have resulted in chronic pain that the Veteran currently experiences.  It was more likely than not that the left knee degenerative joint disease and findings of menisci tear, chondromalacia, patella tendonitis, mild degenerative changes, and degenerative joint disease, were caused or aggravated by other factors such as aging, genetics, occupation (master electrician) and or weight.  It was not likely that the right knee degenerative joint diseases was related to the left knee issues.  The examiner referred to the May and July 2004 records where the Veteran was diagnosed with right knee degenerative joint disease.  In spite of the fact that the Veteran did not injure his right knee during service and develop a pre patellar bursitis, he had osteoarthritis documented on his right knee.  There was no meaningful literature that related bursitis in the front of the knee to predictable osteoarthritis of the knee.  

Again, the examiner wrote that the left knee pathologies were less likely than not caused or aggravated by the 1971 left knee injury during service or any other disease, injury, or incident of military service.  The examiner also wrote that it was less likely than not that any of the Veteran's current left knee pathology, to include torn left meniscus, mild chondromalacia, tendonitis, mild degenerative changes, and degenerative joint disease, were caused or aggravated by the suprapatellar bursitis.  It was less likely than not that any of the current left knee pathologies to include torn meniscus, chondromalacia, patella tendonitis, or mild degenerative changes and degenerative joint disease were caused or permanently aggravated/worsened by the left knee sprain or bursitis that occurred during the time he was on active duty in the service.  

Analysis

The Board finds that the preponderance of the evidence does not supporting assigning a compensable disability rating for the Veteran's service-connected left suprapatellar bursitis.  As noted above, the October 2004, December 2004, December 2006, and November 2009 VA examiner's all indicated that the Veteran's in-service suprapatellar bursitis had resolved and there were no current findings of bursitis.  As to whether the Veteran's current left knee pathologies to include torn meniscus, chondromalacia, patella tendonitis, or degenerative joint disease are related to his in-service suprapatellar bursitis, the evidence of record contains multiple contrary medical opinions.  In this case, the Board finds the most recent August 2013 independent examiner's opinion to be entitled to great probative value compared to multiple VA physician statements concerning the possible relationship between his service-connected left knee suprapatellar bursitis and his other left knee disorders. 

In evaluating the evidence of record the Board has both the duty and authority to consider the credibility of and probative weight to be assigned to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Court has stated, "The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches....As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Most of the probative value of a medical opinion lies in its reasoning See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
 
As noted above, the October 2004 VA examiner determined that the Veteran's suprapatellar bursitis had "progressed" to degenerative joint disease of the left knee.  The word "progressed" does not relate the suprapatellar bursitis to the degenerative joint disease definitively.  Rather, this indicates that the Veteran previously had suprapatellar bursitis and he now has degenerative joint disease.  As such, the Board finds that this opinion is not probative on the issue of whether the Veteran is entitled to an increased rating for his service-connected suprapatellar bursitis.    

The June 2012 VA examiner also determined that the Veteran's correct diagnosis in 1971 could have "just as easily" been a torn meniscus or a fragment of cartilage that caused an osteochondritic free fragment as the evidence does not show a careful examination, differential diagnoses, and/or diagnostic studies from that time period.  The June 2012 VA examiner also wrote, however, that the diagnosis of supra-patellar bursitis may have been accurate, as the Veteran had no further symptoms for 30 years until he sought further evaluations in 2004 and 2005.  Although the June 2012 VA opinion is adequate to the extent that it is accompanied by a specific rationale, it is nonetheless equivocal and of little probative value on the issue of whether the Veteran is entitled to an increased rating for his service-connected suprapatellar bursitis.  See Hood v. Shinseki, 23 Vet. App. 295, 296 (2009); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (finding that speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33   (1993) (finding that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).
 
The August 2013 independent medical examiner's opinion is the most probative opinion in this case on the issue of whether the Veteran is entitled to an increased rating for his service-connected suprapatellar bursitis.  As noted above, the August 2013 examiner opined that it was more likely than not that the Veteran's current left knee pathology was caused or aggravated by other factors such as aging, genetics, occupation (master electrician) and or weight.  The examiner also noted that, in spite of the fact that the Veteran did not injure his right knee during service and develop a pre patellar bursitis, he had osteoarthritis documented on his right knee.  Furthermore, the examiner noted that there was no meaningful literature that related bursitis in the front of the knee to predictable osteoarthritis of the knee.  

The August 2013 examiner's opinion also is supported by several other statements in previous medical opinions.  As above, a November 2009 VA examiner determined that the Veteran's degenerative joint disease of the left knee was not due to or the result of his left knee bursitis because the latter disability had resolved many years earlier.  This VA examiner also stated that the Veteran's degenerative joint disease of the left knee was consistent with normal aging and probably associated with his post-service employment as a master electrician because arthritis would have been expected to appear sooner if it were due to active service.  In a June 2010 addendum opinion that examiner indicated that there were no symptoms associated with the Veteran's service-connected left knee bursitis and the Veteran currently had only senescence and mild left knee limitations secondary to aging.  Furthermore, the May 2013 VA examiner opined that none of the current left knee pathologies were related to the 1971 left knee injury or were caused or aggravated by the suprapatellar bursitis.  In support, the examiner stated that there was a more than 30 year gap of treatment records between the Veteran's injury and diagnosis of suprapatellar bursitis and his seeking treatment for a current left knee condition.    

In November 2013 correspondence, the Veteran argued that the August 2013 independent medical examiner's opinion was inadequate in that the examiner did not address private treatment records showing right ankle problems as early as April 1999, left foot pain as early as May 2003, and VA treatment records dated from December 2004 showing treatment disabilities other than the left knee.  While it is true that the August 2013 examiner did not address this evidence specifically in his opinion, this evidence is not relevant as to the relationship between the Veteran's current left knee pathology and his service-connected left suprapatellar bursitis.  The Veteran also argued that the August 2013 examiner failed to address the October 2004 statement from the VA examiner that the Veteran's left knee bursitis had "progressed" to degenerative joint disease.  The Board notes that the August 2013 examiner indicated that he had reviewed the entire claims file.  While the August 2013 examiner did not reiterate every piece of significant evidence in the claims file, it is obvious from a review of this opinion that he took into account all of the relevant evidence.  The Veteran also argued that the August 2013 examiner failed to provide sound medical reasoning for his conclusion.  Again, the Board finds that the August 2013 examiner, in fact, provided sound medical reasoning for his conclusion as discussed above.

In summary, the Board finds that the Veteran's current left knee pathologies to include torn meniscus, chondromalacia, patella tendonitis, or degenerative joint disease are not related to his service-connected left suprapatellar bursitis.  Accordingly, the claim of entitlement to a compensable disability rating for the Veteran's service-connected left suprapatellar bursitis is denied.

The Board also finds that the Veteran is not entitled to consideration of staged ratings for his service-connected left suprapatellar bursitis.  The record evidence shows that he has experienced the same level of minimal disability due to his service-connected left suprapatellar bursitis throughout the appeal period.  Thus, consideration of staged ratings is not warranted.  See Hart, 21 Vet. App. at 505.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected left knee suprapatellar bursitis. 38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that schedular evaluation assigned for the Veteran's service-connected left knee suprapatellar bursitis is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of this service-connected disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran has been employed throughout the pendency of this appeal.  He has reported on VA examinations conducted during the pendency of this appeal that f his service-connected left knee suprapatellar bursitis has not interfered with his activities of daily living or his employment.  The Veteran also has not contended, and the evidence does not show, that he has been hospitalized at any time during the pendency of this appeal for treatment of his service-connected left knee suprapatellar bursitis.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b)  (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable disability rating for left suprapatellar bursitis is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


